DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
Response to Amendment
The Amendment filed 5/10/22 has been entered.  Claims 18- 19 are amended.  Claim 13 is canceled.  Claims 21- 23 are added.  Claims 1- 3, 5- 12 and 14- 23 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to claim 19 has obviated the claim objection made in the Final Office Action, mailed 2/10/22, and as such, the claim objection is withdrawn.
Applicant’s amendment cancelling claim 13 has obviated the rejection under 35 U.S.C. § 112(b) made in the Final Office Action, mailed 2/10/22, and as such, the rejection is withdrawn.
Upon further consideration, the examiner has determined that the embodiment shown in Fig. 1a to Brady does disclose a first clot engagement membrane directing an aspiration into the first expandable clot engagement because membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the first clot engagement membrane is considered the portion of membrane 5 extending/ everting over the outer surface of outer member 8 (Ps. [0507], [0511]).  It is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous and adjacent as shown in Fig. 1.  Since the portion of membrane 5 extends/ everts over the outer surface of outer member 8 as shown in Fig. 1a to Brady, the first clot engagement membrane allows for a clear path into the first expandable clot engagement section prior to entering into the contiguous and adjacent proximal flow channel, the proximal flow channel being defined by its location proximal and adjacent to the first engagement section and by the portion of membrane 5 proximal and adjacent to the first expandable clot engagement section.
Since this interpretation of Brady does not require the Braun reference, applicant’s arguments with respect to the Braun reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Porter et al. (US Pub. No. 2011/0196414 A1) reference was previously interpreted as teaching multiple flow channels in the Final Office Action, mailed 2/10/22. Upon further consideration, Porter is interpreted as teaching multiple expandable clot engagement sections because Porter teaches a clot removal device having multiple bodies (18a- 18e) configured to engage a clot by radially expanding and compressing the clot against an inner surface of the blood vessel (Ps. [0009], [0025]).  Even though Porter teaches restoring blood flow through the clot, the Office acknowledges that restoring blood flow is a natural consequence of compressing the clot against an inner surface of the blood vessel and the multiple bodies (18a- 18e) taught by Porter do not expressly teach a flow channel directing aspiration as claimed by applicant.
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the description of Figs. 7A and 7B, Figs. 9A- 9I and Figs. 10A- 12B are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21- 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites, “a second expandable clot engagement section directly connected to and extending from the shaft, the second expandable clot engagement section being positioned distal to the first expandable clot engagement section” in lines 6- 8.  However, there is no support in the original disclosure for an embodiment in which the second expandable clot engagement section 114 is directly connected to the shaft 112.  At least the first expandable clot engagement section 102 is an intermediary structure between the second expandable clot engagement section 114 and the shaft 112 (See Fig. 1).  Additionally, in Fig. 7B, frame 504 is an intermediary structure between the second expandable clot engagement structure 114 and the shaft 112 (See p. 17, second paragraph of applicant’s Specification).  Claims 22- 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent off of claim 21.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Brady et al. (US Pub. No. 2013/0345739 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1).
Regarding claim 1, Brady discloses a stentriever (1, 26) (Figs. 1a, 2b) for removing a clot from a vessel, comprising:
a shaft (9, 30) (Figs. 1a, 2c) extending between a proximal end and a distal end;
a first expandable clot engagement section (8, 28) (Figs. 1a, 2c- 2d) directly connected to and extending from the shaft (9, 30) (P. [0503] - -clot engaging portion configured at the distal end of the elongate shaft 9 having an engaging basket 2) and comprising a first clot engagement membrane (5, 29) (Figs. 1b, 2c- 2d) directing an aspiration into the first expandable clot engagement section (8, 28) (Ps. [0507], [0511] - - membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the first clot engagement membrane is considered the portion of membrane 5 extending/ everting over the outer surface of outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous and adjacent as shown in Fig. 1).  Alternatively, if applicant argues that Brady does not disclose a first clot engagement membrane, the applicant is pointed to the teachings of Razack.  
Razack teaches an expandable clot engagement section (16) (Fig. 1) configured to expand laterally outward from the long axis of the embolectomy device when the expander portion has been moved out of the catheter to engage a clot in the same field of endeavor (Abstract), the expandable clot engagement section (16) comprising a clot engagement membrane (58) (Fig. 1) (Ps. [0031]- [0032] - -  porous, non-porous, or partially porous material or coating which is interpreted as a membrane allows expander 16 to better engage clot material).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the expandable clot engagement section associated with Brady to include a first clot engagement membrane as taught by Razack because it would provide for better clot engagement (Razack - - [0031]).  The motivation for the modification would have been to optimize the amount of clot engaged in the clot retrieval procedure.
Brady further disclosing:
a proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) positioned proximal to and adjacent the first expandable clot engagement section (8, 28), the proximal flow channel comprising a proximal flow membrane (5) directing the aspiration from the first expandable clot engagement section (8, 28) and to the proximal flow channel (P. [0507] - - membrane 5 defining a proximal flow channel is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the proximal flow membrane is the portion of membrane 5 disposed within outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous and adjacent as shown in Fig. 1); and
a distal engagement section (3, 27) (Figs. 1a, 2c- 2f) positioned distal to the first expandable clot engagement section (8, 28) and extending from the shaft (9, 30) (See Fig. 1a) (P. [0503] - -distal capture net shaft 10 runs through the elongate shaft 9 and is extended from shaft (9) as shown in Fig. 1a),
wherein the stentriever (1, 26) comprises a collapsed configuration (Fig. 2a) (P. [0504] - - collapsed configuration for delivery) to be inserted into a microcatheter (24) (Figs. 2a- 2b) (P. [0511]),
wherein the stentriever comprises an expanded configuration (Fig. 1a) (P. [0504] - - expanded configuration for clot engagement and retrieval), for exerting an outward radial force on the clot (P. [0507] - - expansion force may also serve to firmly engage the elongate basket 2 in the clot 22), and
wherein, when the stentriever (1, 26) is in the expanded configuration (Fig. 1a) the first expandable clot engagement section (8, 28) has a larger diameter than the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a), causing the aspiration to be directed from the first expandable clot engagement section (8, 28) by the first clot engagement membrane (5) and into the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) (Ps. [0163], [0503], [0507] - - an inner tubular member 5, 29 to facilitate restoration of blood flow through clot immediately after the clot retrieval device 1, 26 is deployed at an obstructive site; since membrane 5 extends/everts over the outer surface of member 8 at its distal end, membrane 5 is capable of causing the aspiration to be directed from the first expandable clot engagement section (8, 28) into the proximal flow channel).
Regarding claim 2, Brady in view of Razack discloses the apparatus of claim 1, Brady further disclosing wherein the first expandable clot engagement section (8, 28) further comprises a first clot inlet (4, 32) (Figs. 1a, 2d) capturing the clot (Ps. [0503], [0511] - - outer member 8 comprising scaffolding sections 16 and a plurality of inlet mouths 4 and defining a reception space 15; scaffolding sections 35 exert a gentle outward force to urge the clot 22 into inlet mouths 32).
Regarding claim 8, Brady in view of Razack discloses the apparatus of claim 1, Brady further disclosing wherein the distal engagement section (3, 27) comprises a plurality of distal clot cells capturing clot fragments (33) (Figs. 2e- 2f) (See Figs. 1a, 31a- e) (Ps. [0508], [0511], [0562] - - distal capture net 27 expands to appose the walls of the larger proximal artery and catch any fragments 33 that may be released while clot is retracted into the guide catheter 25).
Claim(s) 3, 11- 12 and 17- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1) and Ma (US Pub. No. 2017/0119409 A1).
Regarding claim 3, Brady in view of Razack discloses the apparatus of claim 1, Brady further disclosing wherein the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) comprises:
a collapsed configuration (Fig. 2a) (P. [0504] - - collapsed configuration for delivery) to be inserted into the microcatheter (24) (P. [0511]), and
an expanded configuration (Fig. 1a),
intermediate catheter (25) (Figs. 2a- 2f),
Brady in view of Razack does not disclose
(claim 3) wherein, in the expanded configuration, the proximal flow membrane engages with an inner surface of the intermediate catheter as claimed.
However, Ma teaches a clot removal device in the same field of endeavor having a proximal flow channel at least partially covered with a membrane (230, 232) (P. [0088] - - biocompatible polymer materials cover is considered a membrane) exerting a radial force on an intermediate catheter (224), engaging an inner surface of the intermediate catheter (224) at a proximal seal area to direct aspiration flow (See Figs. 14B, 15B) (P. [0066] - - proximal flow channel at least partially covered with a membrane (230, 232) engages access catheters to facilitate the aspiration/suction function).  Ma teaching
(claim 3) wherein the proximal flow channel (230, 232) (Figs. 13A- 15C) (P. [0038] - - it is noted that the proximal flow restrictor taught by Ma is considered a proximal flow channel because, similarly to Brady (P. [0507] - - Brady discloses inner tubular member 5 prevents the liberation of fragments which might otherwise lodge in the distal vasculature), Ma teaches that the proximal flow restrictor limits or restricts forward blood flow and creates a pressure gradient within the blood vessel between locations distal and proximal to the flow restrictor to prevent the clots from being flushed away from the treatment member, thereby assisting in removal of the embolus from the blood vessel (Ma - - P. [0038])), comprises:
a collapsed configuration (Fig. 2) to be inserted into the microcatheter (124) (Figs. 2- 3B), and
an expanded configuration (Figs. 14B, 15B) wherein the proximal flow channel (230, 232) exerts a radial force on an intermediate catheter (224) (Figs. 14A- 15C) (P. [0088] - - since the outer diameter of the access catheter 224 is less than the outer diameter of the fully expanded distal portion 230, the proximal flow channel (230, 232) is interpreted as exerting a radial force on the intermediate catheter (224)),
wherein, in the expanded configuration (Figs. 14B, 15B), the proximal flow membrane (230, 232) engages with an inner surface of the intermediate catheter (224) at a proximal seal area to direct aspiration flow (Ma - - Ps. [0066], [0088] - - proximal portion 232 is completely covered by the distal end of the access catheter or microcatheter 224 with the covered distal portion 230 forming a seal with the distal end of the access catheter or microcatheter 224, the forward flow is totally cut off, and then the aspiration/suction can be applied from the proximal end of the access catheter or microcatheter 224 to help retain and collect clots (as shown in FIG. 14B)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the proximal flow channel associated with Brady in view of Razack to include an expanded configuration wherein the proximal flow membrane engages with an intermediate catheter as claimed because the expanded configuration would cut off forward blood flow to facilitate the aspiration/suction function (Ma - - Ps. [0066], [0088]).  The motivation for the modification would have been to help retain and collect clots, thereby preventing the distal migration of clot fragments (Ma - - P. [0088]).
Regarding claim 11, Brady discloses a system for removing a clot from a vessel, the system comprising:
 a stentriever (1, 26) (Figs. 1a, 2b), comprising:
a shaft (9, 30) (Figs. 1a, 2c) extending between a proximal end and a distal end;
a first expandable clot engagement section (8, 28) (Figs. 1a, 2c- 2d) directly connected to and extending from the shaft (9, 30) and comprising a first clot engagement membrane (5, 29) (Figs. 1b, 2c- 2d) directing an aspiration into the first expandable clot engagement section (8, 28) (Ps. [0507], [0511] - - membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the first clot engagement membrane is considered the portion of membrane 5 extending/ everting over the outer surface of outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous as shown in Fig. 1).  Alternatively, if applicant argues that Brady does not disclose a first clot engagement membrane, the applicant is pointed to the teachings of Razack.  
Razack teaches an expandable clot engagement section (16) (Fig. 1) configured to expand laterally outward from the long axis of the embolectomy device when the expander portion has been moved out of the catheter to engage a clot in the same field of endeavor (Abstract), the expandable clot engagement section (16) comprising a clot engagement membrane (58) (Fig. 1) (Ps. [0031]- [0032] - -  porous, non-porous, or partially porous material or coating which is interpreted as a membrane allows expander 16 to better engage clot material).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the expandable clot engagement section associated with Brady to include a first clot engagement membrane as taught by Razack because it would provide for better clot engagement (Razack - - [0031]).  The motivation for the modification would have been to optimize the amount of clot engaged in the clot retrieval procedure.
Brady further disclosing:
a proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) positioned proximal to and adjacent the first expandable clot engagement section (8, 28), the proximal flow channel comprising a proximal flow membrane (5) directing the aspiration from the first expandable clot engagement section (8, 28) and to the proximal flow channel (P. [0507] - - membrane 5 defining a proximal flow channel is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the proximal flow membrane is the portion of membrane 5 disposed within outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous as shown in Fig. 1); and
a distal engagement section (3, 27) (Figs. 1a, 2c- 2f) positioned distal to the first expandable clot engagement section (8, 28) and extending from the shaft (9, 30) (See Fig. 1a) (P. [0503] - -distal capture net shaft 10 runs through the elongate shaft 9 and is extended from shaft (9) as shown in Fig. 1a), and
an intermediate catheter (25) (Figs. 2a- 2f),
wherein the stentriever (1, 26) comprises a collapsed configuration (Fig. 2a) (P. [0504] - - collapsed configuration for delivery) to be inserted into a microcatheter (24) (Figs. 2a- 2b) (P. [0511]),
wherein the stentriever comprises an expanded configuration (Fig. 1a) (P. [0504] - - expanded configuration for clot engagement and retrieval) to be expanded in the vessel (See Fig. 2c), and
wherein, when the stentriever (1, 26) is in the expanded configuration (Fig. 1a) the first expandable clot engagement section (8, 28) has a larger diameter than the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a), causing the aspiration to be directed from the first expandable clot engagement section (8, 28) by the first clot engagement membrane (5, 29) and into the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within the first expandable clot engagement section) (See Fig. 1a) (Ps. [0163], [0503], [0507] - - an inner tubular member 5, 29 to facilitate restoration of blood flow through clot immediately after the clot retrieval device 1, 26 is deployed at an obstructive site; since membrane 5, 29 extends/everts over an outer surface of outer member 8 at its distal end, membrane 5 is capable of causing the aspiration to be directed from the first expandable clot engagement section (8, 28) into the proximal flow channel).
Brady in view of Razack does not disclose
(claim 11) wherein, in the expanded configuration, the proximal flow membrane engages with an inner surface of the intermediate catheter as claimed.
However, Ma teaches a clot removal device in the same field of endeavor having a proximal flow channel/membrane (230, 232) exerting a radial force on an intermediate catheter (224), engaging an inner surface of the intermediate catheter (224) at a proximal seal area to direct aspiration flow (See Figs. 14B, 15B) (P. [0066] - - covered/uncovered flow channel/membrane (230, 232) engages access catheters to facilitate the aspiration/suction function).  Ma teaching
(claim 11) wherein, in the expanded configuration (Figs. 14B, 15B), the proximal flow channel (230, 232) exerts a radial force on an intermediate catheter (224) (Figs. 14A- 15C) (P. [0088] - - since the outer diameter of the access catheter 224 is less than the outer diameter of the fully expanded distal portion 230, the proximal flow channel (230, 232) is interpreted as exerting a radial force on the intermediate catheter (224)).  It is noted that the proximal flow restrictor taught by Ma is considered a proximal flow channel because, similarly to Brady (P. [0507] - - Brady discloses inner tubular member 5 prevents the liberation of fragments which might otherwise lodge in the distal vasculature), Ma teaches that the proximal flow restrictor limits or restricts forward blood flow and creates a pressure gradient within the blood vessel between locations distal and proximal to the flow restrictor to prevent the clots from being flushed away from the treatment member, thereby assisting in removal of the embolus from the blood vessel (Ma - - P. [0038])),
Wherein the proximal flow membrane (230, 232) engages with an inner surface of the intermediate catheter (224) at a proximal seal area to direct aspiration flow (Ma - - Ps. [0066], [0088] - - proximal portion 232 is completely covered by the distal end of the access catheter or microcatheter 224 with the covered distal portion 230 forming a seal with the distal end of the access catheter or microcatheter 224, the forward flow is totally cut off, and then the aspiration/suction can be applied from the proximal end of the access catheter or microcatheter 224 to help retain and collect clots (as shown in FIG. 14B)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the proximal flow channel associated with Brady in view of Razack to include an expanded configuration wherein the proximal flow membrane engages with an intermediate catheter as claimed because the expanded configuration would cut off forward blood flow to facilitate the aspiration/suction function (Ma - - Ps. [0066], [0088]).  The motivation for the modification would have been to help retain and collect clots, thereby preventing the distal migration of clot fragments (Ma - - P. [0088]).
Regarding claim 12, Brady in view of Razack and Ma discloses the system of claim 11, Brady further disclosing wherein the first expandable clot engagement section (8) further comprises a first clot inlet (4, 32) (Figs. 1a, 2d) capturing the clot (Ps. [0503], [0511] - - outer member 8 comprising scaffolding sections 16 and a plurality of inlet mouths 4 and defining a reception space 15; scaffolding sections 35 exert a gentle outward force to urge the clot 22 into inlet mouths 32).
Regarding claim 17, Brady in view of Razack and Ma discloses the system of claim 11, Brady further disclosing wherein the distal engagement section (3, 27) comprises a plurality of distal pores constricting flow of an aspiration into the distal engagement section (See Fig. 2f) (Ps. [0163] - - engaging the proximal end of the capture net with the mouth of recovery catheter and collapsing the capture net by retracting the elongate wire while simultaneously aspirating through the lumen of the recovery catheter and then removing the second part of the occlusive clot from the patient).
Regarding claim 18, Brady discloses a method of removing a clot from a vessel, the method comprising:
delivering a stentriever (1, 26) (Figs. 1a, 2b) into the vessel and across the clot (22) (Figs. 2a- 2e) (See Fig. (2b) (P. [0511]), wherein the stentriever (1, 26) comprises:
a shaft (9, 30) (Figs. 1a, 2c) extending between a proximal end and a distal end;
an expandable clot engagement section (8, 28) (Figs. 1a, 2c- 2d) directly connected to and extending from the shaft (9, 30) ) (P. [0503] - -clot engaging portion configured at the distal end of the elongate shaft 9 having an engaging basket 2), the expandable clot engagement section (8) comprising a clot engagement membrane (5) (Fig. 1b) directing a fluid into a clot inlet (4, 32) (Figs. 1a, 2d) of the expandable clot engagement section (8, 28) (Ps. [0507], [0511] - - membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the first clot engagement membrane is considered the portion of membrane 5 extending/ everting over the outer surface of outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous as shown in Fig. 1).
Alternatively, if applicant argues that Brady does not disclose a first clot engagement membrane, the applicant is pointed to the teachings of Razack.  
Razack teaches an expandable clot engagement section (16) (Fig. 1) configured to expand laterally outward from the long axis of the embolectomy device when the expander portion has been moved out of the catheter to engage a clot in the same field of endeavor (Abstract), the expandable clot engagement section (16) comprising a clot engagement membrane (58) (Fig. 1) (Ps. [0031]- [0032] - -  porous, non-porous, or partially porous material or coating which is interpreted as a membrane allows expander 16 to better engage clot material).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the expandable clot engagement section associated with Brady to include a first clot engagement membrane as taught by Razack because it would provide for better clot engagement (Razack - - [0031]).  The motivation for the modification would have been to optimize the amount of clot engaged in the clot retrieval procedure.
Brady further disclosing:
a proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) positioned proximal to and adjacent the expandable clot engagement section (8, 28), the proximal flow channel comprising a proximal flow membrane (5) (P. [0507] - - membrane 5 defining a proximal flow channel is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end as seen in Fig. 1a such that the proximal flow membrane is the portion of membrane 5 disposed within outer member 8; it is noted that applicant’s first engagement clot membrane 104 and proximal flow membrane 110 are similarly contiguous as shown in Fig. 1); and 
a distal engagement section (3, 27) (Figs. 1a, 2c- 2f) positioned distal to the expandable clot engagement section (8, 28) and extending from the shaft (9, 30); 
advancing the stentriever (1, 26) until the distal engagement section (8, 28) is positioned distal to the clot (See Figs. 2b- 2c);
expanding the stentriever (1, 26) so that the expandable clot engagement section (8, 28) expands to a diameter larger than the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) and exerts a radial force on the clot to engage the clot (See Fig. 2c);
advancing an intermediate catheter (25) (Figs. 2a- 2f) into the vessel (See Fig. 2a) (P. [0511]) 
applying aspiration through the intermediate catheter (25) such that a flow of the fluid is directed by the clot engagement membrane (8, 28) and into the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) to capture the clot (22) in the clot inlet (4, 32) (Ps. [0143], [0145], [0159] - - retracting the stent-basket into the distal lumen of a guide catheter while simultaneously aspirating through the lumen of the guide catheter; method may comprise a step of removing the occlusive clot from a recovering catheter and aspirating the lumen of the recovering catheter); and
pulling the stentriever (1, 26) proximally to remove the clot (22) from the vessel, wherein the distal engagement section (3, 27) remains distal to the expandable clot engagement section (8, 28) when the stentriever (1, 26) is pulled proximally (See Figs. 2e- 2f) (P. [0511]).
Brady in view of Razack does not disclose the method step of 
(claim 18) advancing an intermediate catheter to the proximal flow channel, wherein the proximal flow membrane seals to an inner surface of the intermediate catheter as claimed.
However, Ma teaches a clot removal device in the same field of endeavor having a proximal flow channel/membrane (230, 232) exerting a radial force on an intermediate catheter (224), engaging an inner surface of the intermediate catheter (224) at a proximal seal area to direct aspiration flow (See Figs. 14B, 15B) (P. [0066] - - covered/uncovered flow channel/membrane (230, 232) engages access catheters to facilitate the aspiration/suction function).  Ma teaching
(claim 18) advancing an intermediate catheter (224) (Figs. 14A- 15C) (into the vessel and to the proximal flow channel (230, 232), wherein the proximal flow membrane (described, not shown) (P. [0054] - - polymer material cover is considered the proximal flow membrane) seals to an inner surface of the intermediate catheter (Ma - - Ps. [0066], [0088] - - proximal portion 232 is completely covered by the distal end of the access catheter or microcatheter 224 with the covered distal portion 230 forming a seal with the distal end of the access catheter or microcatheter 224, the forward flow is totally cut off, and then the aspiration/suction can be applied from the proximal end of the access catheter or microcatheter 224 to help retain and collect clots (as shown in FIG. 14B));
applying aspiration through the intermediate catheter (224) such that a flow of the fluid is directed by the clot engagement membrane (described, not shown) (P. [0054] - - polymer material cover is considered the proximal flow membrane) and into the proximal flow channel to capture the clot in the clot inlet (Ps. [0066], [0088] - - the aspiration/suction can be applied from the proximal end of the access catheter or microcatheter 224 to help retain and collect clots (as shown in FIG. 14B).  It is noted that the proximal flow restrictor taught by Ma is considered a proximal flow channel because, similarly to Brady (P. [0507] - - Brady discloses inner tubular member 5 prevents the liberation of fragments which might otherwise lodge in the distal vasculature), Ma teaches that the proximal flow restrictor limits or restricts forward blood flow and creates a pressure gradient within the blood vessel between locations distal and proximal to the flow restrictor to prevent the clots from being flushed away from the treatment member, thereby assisting in removal of the embolus from the blood vessel (Ma - - P. [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the advancing method step associated with Brady in view of Razack to include sealing the proximal flow membrane to an inner surface of the intermediate catheter as taught by Ma because the modified method step would cut off forward blood flow to facilitate the aspiration/suction function (Ma - - Ps. [0066], [0088]).  The motivation for the modification would have been to help retain and collect clots, thereby preventing the distal migration of clot fragments (Ma - - P. [0088]).
Claims 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1) as applied to claim 1 above, and in further view of Porter et al. (US Pub. No. 2011/0196414 A1).  
Regarding claim 5, Brady in view of Razack discloses the apparatus of claim 1, Brady further disclosing that it’s outer member (8, 28) engages clot by expanding at the site of occlusion and compressing the clot against the vessel wall (Brady - - Ps. [0014], [0016], [0505]) but Brady does not disclose
(claim 5) a second expandable clot engagement section as claimed.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) configured to engage a clot by radially expanding and compressing the clot against an inner surface of the blood vessel (Ps. [0009], [0025])
(claim 5) further comprising a second expandable clot engagement section (18b) (Fig. 3) extending from the shaft (12) (Fig. 3),
wherein the second expandable clot engagement section (18b) is positioned distal to the first expandable clot engagement section (18a) (Fig. 3).
Porter also discloses that one expandable clot engagement section is equivalent in structure to multiple expandable clot engagement sections (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple expandable clot engagement sections) for another (single expandable clot engagement section) such that the second expandable clot engagement section is positioned distal to the first expandable clot engagement section, since the substitution would have yielded predictable results, namely, engaging a clot by compressing it against the vessel wall.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Brady in view of Razack in order to include a second expandable clot engagement section (18b) taught by Porter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Brady in view of Razack and Porter discloses the apparatus of claim 5, but Brady does not disclose
(claim 6) a second clot engagement membrane as claimed.
However, Razack teaches an expandable clot engagement section (16) (Fig. 1) configured to expand laterally outward from the long axis of the embolectomy device when the expander portion has been moved out of the catheter to engage a clot in the same field of endeavor (Abstract), the expandable clot engagement section (16) comprising a clot engagement membrane (58) (Fig. 1) (Ps. [0031]- [0032] - -  porous, non-porous, or partially porous material or coating allows expander 16 to better engage clot material).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the second expandable clot engagement section associated with Brady to include a clot engagement membrane as taught by Razack because it would provide for better clot engagement (Razack - - [0031]).  The motivation for the modification would have been to optimize the amount of clot engaged in the clot retrieval procedure.
Claim(s) 9- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1) as applied to claim 8 above, and in further view of Daniel et al. (US Pat. No. 5,814,064).
Regarding claims 9 and 10, Brady in view of Razack discloses the apparatus of claim 8, Brady further disclosing
(claim 10) the first expandable clot engagement section (8, 28) further comprises a first clot inlet (4, 32) (Figs. 1a, 2d) capturing the clot (Ps. [0503], [0511] - - outer member 8 comprising scaffolding sections 16 and a plurality of inlet mouths 4 and defining a reception space 15; scaffolding sections 35 exert a gentle outward force to urge the clot 22 into inlet mouths 32), and
The distal engagement section (3, 27) constricts flow from the distal engagement section (3, 27) to the proximal flow channel (defined by portion of membrane 5 extending from shaft 9 and disposed within outer member 8) (See Fig. 1a) to create a negative pressure at the first expandable clot engagement section (8, 32), thereby pulling the clot (22) into the first clot inlet (4, 32) (Ps. [0503], [0511] - - the distal capture net 27 is retracted proximally to protect a greater portion of the distal vasculature from embolization during the procedural use of the clot retrieval device 26 and since the distal engagement section (3, 27) and the first expandable clot engagement section (8, 32) are retracting together, both are considered to work together to create the negative pressure needed to urge the clot 22 into inlet mouths 32)
Brady does not expressly disclose 
(claims 9- 10) a distal membrane as claimed.
However, Daniel teaches a distal capture net for capturing embolic material in a blood vessel during a thrombectomy procedure (Col. 1, l. 12- 16) 
(claim 9) wherein the distal engagement section (18, 140) (Figs. 1- 2, 4, 14A) comprises a distal membrane (148) (Col. 3, l. 33- 37; Col. 8, l. 27- 41 - - microporous membrane), and wherein the distal membrane (148) comprises distal pores constricting flow of the aspiration into the distal engagement section (18, 140) (Col. 8, l. 27- 41 - - since the distal membrane (148) does not allow the fragments to pass therethrough and therefore captures and retains the fragments therein, the distal membrane (148) being a physical barrier to flow would constrict the flow of the aspiration associated with Brady);
(claim 10) the distal membrane (148) constricts flow from the distal engagement section (18, 140) (Col. 8, l. 27- 41 - - since the distal membrane (148) does not allow the fragments to pass therethrough and therefore captures and retains the fragments therein, the distal membrane (148) being a physical barrier to flow would constrict the flow of the aspiration associated with Brady).
Daniel further discloses that a membrane is structurally equivalent to woven or braided fibers or wires.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (membrane taught by Daniel) for another (woven or braided fibers or wires associated with Brady in view of Razack (Brady - - P. [0508] - - net 7 may be of a braided, knitted or other fibrous construction and comprise one or more monofilament or multifilament fibres) since the substitution would have yielded predictable results, namely, preventing clot fragments from passing therethrough to capture and retain clot fragments (Daniel - - Col. 8, l. 27- 41).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1) in view of Ma (US Pub. No. 2017/0119409 A1) as applied to claim 11 above, and in further view of Porter et al. (US Pub. No. 2011/0196414 A1).  
Regarding claim 14, Brady in view of Razack and Ma discloses the system of claim 11, Brady further disclosing that it’s outer member (8, 28) engages clot by expanding at the site of occlusion and compressing the clot against the vessel wall (Brady - - Ps. [0014], [0016], [0505]) but Brady in view of Razack and Ma does not disclose
(claim 14) a second expandable clot engagement section as claimed.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) configured to engage a clot by radially expanding and compressing the clot against an inner surface of the blood vessel (Ps. [0009], [0025])
(claim 14) wherein the stentriever (10) (Fig. 3) further comprises a second expandable clot engagement section (18b) (Fig. 3) extending from the shaft (12) (Fig. 3),
wherein the second expandable clot engagement section (18b) is positioned distal to the first expandable clot engagement section (18a) (Fig. 3),
and wherein the second expandable clot engagement section (18b) further comprises a second clot inlet (20b) (Fig. 3) capturing the clot (Ps. [0030], [0032] - - open segment 20 is configured to allow passage of a lesion 42 into the interior of the enclosure 16).
Porter also discloses that one expandable clot engagement section is equivalent in structure to multiple expandable clot engagement sections (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple expandable clot engagement sections) for another (single expandable clot engagement section) such that the second expandable clot engagement section is positioned distal to the first expandable clot engagement section and further comprises a second clot inlet capturing clot, since the substitution would have yielded predictable results, namely, engaging a clot by compressing it against the vessel wall.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Brady in view of Razack and Ma in order to include a second expandable clot engagement section (18b) taught by Porter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Brady in view of Razack, Ma and Porter discloses the apparatus of claim 5, but Brady in view of Porter does not disclose
(claim 6) a second clot engagement membrane as claimed.
However, Razack teaches an expandable clot engagement section (16) (Fig. 1) configured to expand laterally outward from the long axis of the embolectomy device when the expander portion has been moved out of the catheter to engage a clot in the same field of endeavor (Abstract), the expandable clot engagement section (16) comprising a clot engagement membrane (58) (Fig. 1) (Ps. [0031]- [0032] - -  porous, non-porous, or partially porous material or coating allows expander 16 to better engage clot material).
It would have been obvious to one having ordinary skill in the art before the effective date of the applicant’s invention to modify the second expandable clot engagement section associated with Brady in view of Porter to include a clot engagement membrane as taught by Razack because it would provide for better clot engagement (Razack - - [0031]).  The motivation for the modification would have been to optimize the amount of clot engaged in the clot retrieval procedure.
Claim(s) 19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Razack (US Pub. No. 2010/0087850 A1) and Ma (US Pub. No. 2017/0119409 A1) as applied to claim 18 above, and further in view of Daniel et al. (US Pat. No. 5,814,064).
	Regarding claim 19, Brady in view of Razack and Ma discloses the method of claim 18, but Brady in view of Ma does not expressly disclose 
(claims 19) a distal membrane as claimed.
However, Daniel teaches a distal capture net for capturing embolic material in a blood vessel during a thrombectomy procedure (Col. 1, l. 12- 16) 
(claim 19) wherein the distal engagement section (18, 140) (Figs. 1- 2, 4, 14A) further comprises a distal membrane (148) with a plurality of distal pores (Col. 3, l. 33- 37; Col. 8, l. 27- 41 - - microporous membrane);
the method further comprising:
constricting, via the distal membrane (148), the flow of the fluid through the plurality of distal pores and into the distal engagement section (18, 140), wherein constricting the flow of the fluid creates a negative pressure to pull the clot into the clot inlet (146) (Fig. 14A) (Col. 8, l. 27- 41 - - since the distal membrane (148) does not allow the fragments to pass therethrough and therefore captures and retains the fragments therein, the distal membrane (148) being a physical barrier to flow would constrict the flow of the aspiration associated with Brady);
Daniel further discloses that a membrane is structurally equivalent to woven or braided fibers or wires.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (membrane taught by Daniel) for another (woven or braided fibers or wires associated with Brady in view of Ma (Brady - - P. [0508] - - net 7 may be of a braided, knitted or other fibrous construction and comprise one or more monofilament or multifilament fibres) since the substitution would have yielded predictable results, namely, preventing clot fragments from passing therethrough to capture and retain clot fragments (Daniel - - Col. 8, l. 27- 41).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 20, Brady in view of Razack, Ma and Daniel disclose the method of claim 19, Brady further disclosing wherein the distal engagement section (3, 27) further comprises a plurality of distal clot cells (See Figs. 1a, 31a- e) (Ps. [0508]- [0509], [0562]);
the method further comprising:
preventing, via the plurality of distal clot cells, at least some clot fragments (33) (Figs. 2e- 2f) from passing distal to the stentriever (1, 26) (See Fig. 2f) (P. [0511]- - distal capture net 27 expands to appose the walls of the larger proximal artery and catch any fragments 33 that may be released while clot is retracted into the guide catheter 25).
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21- 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 15, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising an intermediate flow channel positioned proximal to and adjacent the second expandable clot engagement section.
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a second inner channel membrane positioned along the length of the inner channel proximal to and adjacent the second expandable clot engagement section, the second 7 126154967Docket No.: 243382.000201Response to Final Office Action App. No. 16/701,323dated 10 February 2022inner channel membrane being separated from the first inner channel membrane along a length of the inner channel.
The closest cited prior art reference Brady et al. (US Pub. No. 2013/0345739 A1) it does not teach or suggest, alone or in combination, an intermediate flow channel or a second inner channel membrane positioned along the length of the inner channel proximal to and adjacent the second expandable clot engagement section.  Brady expressly teaches membrane 5 is connected to the shaft 9 at its proximal end and is connected to the outer member 8 of the elongate basket 2 at its distal end (See Fig. 1a) (P. [0507]) and there is no teaching or suggestion of a second or intermediate flow channel or flow channel membrane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771